Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/03/2022 has been entered.
This Office Action is in response to the amendment filed on 05/03/2022; Claims 1, 4, 5, 9, 12, 13, 17-18, and 19-20 have been amended; Claims 2-3, 6-8, 10-11, and 14-16; Claims 1, 9, 17, and 19 are independent claims.  Claims 1, 4, 5, 9, 12, 13, and 17-20 have been examined and are pending. This Action is made Non-FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 is being considered by the examiner.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 05/03/2022, with respect to limitations listed below, have been fully considered.
Applicants argue:  Kammachi Shreedhar, Kim, and Abramov fail to disclose the amended limitation “wherein the authentication-related information includes flag information for indicating whether authentication information for accessing the restricted function is included in a workflow description in the request, the flag information being set to one of a first value indicating that the restricted function is required for the workflow and the authentication information is included in the workflow description and a second value indicating that the restricted function is required for the workflow and the authentication information is not included in the workflow description, in case that the flag information is set to the first value, obtain the authentication information from the workflow description, in case that the flag information is set to the second value, perform an authentication procedure for obtaining the authentication information using a pre-determined authentication method (Applicant Remarks/Arguments, pages 11-12, filed  05/03/2022).
        The Examiner disagrees with the Applicants. The Examiner respectfully submits that Kashyap does disclose a portion of the aforementioned limitations as the following:
Kashap discoes wherein the authentication-related information includes information for indicating whether authentication information for accessing the restricted function is included in a workflow description in the request (Kashyap: par. 0013, an authentication and authorization descriptor may further indicate the preference order of the desired authentication methods).
Applicant argues the other amended limitations  “the flag information being set to one of a first value indicating that the restricted function is required for the workflow and the authentication information is included in the workflow description and a second value indicating that the restricted function is required for the workflow and the authentication information is not included in the workflow description, in case that the flag information is set to the first value, obtain the authentication information from the workflow description, in case that the flag information is set to the second value, perform an authentication procedure for obtaining the authentication information using a pre-determined authentication method”  have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kammachi Sreedhar, Kashyap (“Kashyap,” WO 2020/144396, filed January 11, 2019) in view of Chen et al. (“Chen,” US 2016/0173470, published Jun. 16, 2016), further in view of Wong et al. (“Wong,” US 7,444,368, published Oct. 28, 2008).
Regarding claim 1, Kashyap discloses a method of a network-based media processing (NBMP) workflow manager entity (Kashyap: fig. 1, par. 0075, workflow manager) in an NBMP system, the method comprising:
 receiving, from an NBMP source entity (Kashyap: fig. 1, par. 0074, NBMP source 110), a request for generating a workflow for a service, the request including authentication-related information for a restricted function associated with the workflow (Kashyap: abstract, receiving from a network-based media processing source a workflow description.. a workflow description that comprises an authentication and authorization descriptor  that that indicate desired authentication methods  authenticating media source to the workflow manager; par. 0018), wherein the authentication-related information includes  information for indicating whether authentication information for accessing the restricted function is included in a workflow description in the request (Kashyap: par. 0013, an authentication and authorization descriptor may further indicate the preference order of the desired authentication methods), 
obtaining accessing the restricted function using the authentication information (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source… pars. 0009-0010); and
generating the workflow based on the restricted function (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source… pars. 0009-0010).
Kashyap discloses wherein the authentication-related information includes information for indicating whether authentication information for accessing the restricted function is included in a workflow description in the request but does not explicitly disclose wherein the authentication-related information includes flag information for indicating whether authentication information for accessing the restricted function is included in a workflow description in the request, the flag information being set to one of a first value indicating that the restricted function is required for the workflow and the authentication information is included in the workflow description and a second value indicating that the restricted function is required for the workflow and the authentication information is not included in the workflow description; in case that the flag information is set to the first value, obtaining the authentication information from the workflow description; in case that the flag information is set to the second value, performing an authentication procedure for obtaining the authentication information using a pre-determined authentication method,
However, in an analogous art, Chen discloses the received authentication information including a plurality of flags (Chen: par. 0081, the received authentication information includes one or more of a flag 210, an encrypted ID code 220, and/or an authentication file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the method and system of Kashyap to include “the flag information being set to one of a first value indicating that the restricted function is required for the workflow and the authentication information is included in the workflow description and a second value indicating that the restricted function is required for the workflow and the authentication information is not included in the workflow description”,  in case that the flag information is set to the first value, obtaining the authentication information from the workflow description. One would have been motivated to collect and maintain the positioning data that limits the access to the offered positioning data to authorized devices only. The positioning circuitry determines the location of the wireless device without the assistance of the set of positioning data (Chen: par. 0050).
The combination of Kashyap and Chen discloses the flag information is set to the second value but does not explicitly disclose performing an authentication procedure for obtaining the authentication information using a pre-determined authentication method.
However, in an analogous art, Wong discloses a authentications field contains a flag for each authentication method (Wong:  Col. 8, lines 37-52, In fig. 3, the authentication fields 320 contain a flag for each authentication method including assertion flag 321, basic HTTP flag 322, digest flag 323 and NTLM flag 324. The setting of a flag is represented by a check mark indicating that the corresponding authentication method is acceptable when authenticating that particular client computer system or user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wong with the method and system of Kashyap and Chen to include the flag information is set to the second value, performing an authentication procedure for obtaining the authentication information using a pre-determined authentication method. One would have been motivated to allow the authentication methodology to be selected on a per computer system or on a per user basis, acceptable authentication methodologies may be more closely tailored to match the rights given to any given requesting computer system or user (Wong: Col. 2, lines 60-64).
Regarding claim 4, the combination of Kashyap, Chen, and Wong teaches the method of claim 1.  The combination of Kashyap, Chen, and Wong discloses wherein the authentication information is an access token (Kashyap: par. 0151, the access token). 
Regarding claim 5, the combination Kashyap, Chen, and Wong teaches the method of claim 1. The combination of Kashyap, Chen, and Wong further discloses wherein the authentication-related information is included in an authorization descriptor of a workflow description (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Chen: 0081).


Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kammachi Sreedhar, Kashyap (“Kashyap,” WO 2020/144396, filed January 11, 2019) in view of Chen et al. (“Chen,” US 2016/0173470, published Jun. 16, 2016), further in view of Wong et al. (“Wong,” US 7,444,368, published Oct. 28, 2008), and Abramov et al. (“Abramov,” US 2017/0164062, published Jun. 8, 2017).
Regarding claim 9, claim 9 is directed to network-based media processing (NBMP) workflow manager entity (Kashyap: fig. 1, par. 0075, workflow manager) in an NBMP system associated with the method claimed in claim 1 taught by the combination of Kashyap, Chen, and Wong except a transceiver and at least one processor
However, in an analogous art, Abramov discloses a transceiver (Abramov: pars.  0030, 0038, transceiver); and at least one processor configured to control the transceiver (Abramov: pars. 0025, 0035, processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Abramov with the method and system of Kashyap, Chen, and Wong to include wherein a transceiver; and at least one processor configured to control the transceiver. One would have been motivated to provide the feedback to the media providers dynamically during the recording event, such that the media providers can make adjustments and can attempt to improve their ranking, in order that their media input item is included as a candidate for the generating a media output item (Abramov: abstract, pars. 0087).
Regarding claim 12, the combination of Kashyap, Chen, Wong, and Abramov teaches the NBMP workflow manager entity of claim 9. The combination of Kashyap, Chen, Wong, and Abramov further discloses wherein the authentication information is an access token (Kashyap: par. 0151, the access token). 
Regarding claim 13, the combination Kashyap, Chen, Wong, and Abramov teaches the NBMP workflow manager entity of claim 9. The combination of Kashyap, Chen, Wong, and Abramov further discloses wherein the authentication-related information is included in an authorization descriptor of a workflow description (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source … ; Chen: par. 0081).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kammachi Sreedhar, Kashyap (“Kashyap,” WO 2020/144396, filed January 11, 2019) in view of Chen et al. (“Chen,” US 2016/0173470, published Jun. 16, 2016).
Regarding claim 17, Kashap discloses a method of a network-based media processing (NBMP) source entity in an NBMP system, the method comprising:
 identifying whether a restricted function associated with a workflow requires authentication for access (Kashyap: abstract, receiving from a network-based media processing source a workflow description. a workflow description that comprises an authentication and authorization descriptor that that indicate desired authentication methods authenticating media source to the workflow manager);
 performing an authentication procedure for obtaining authentication information used to access the restricted function based on identifying that the restricted function associated with the workflow requires the authentication for access (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…); and
 transmitting, to an NBMP workflow manager entity (Kashyap: fig. 1, workflow manger 12, par. 0075), a request for generating the workflow, the request including authentication-related information for the restricted function (Kashyap: abstract, receiving from a network-based media processing source a workflow description  .. a workflow description that comprises an authentication and authorization descriptor [i.e. authentication-related information] that that indicate desired authentication methods authenticating media source to the workflow manager; par. 0018),
wherein the authentication information is included in the workflow description in the request and is transmitted to the NBMP workflow manager entity (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kashyap: fig. 1, workflow manger 120, workflow description, par. 0075; pars. 0009-0010).
Kashyap further discloses wherein the authentication-related information includes information for indicating whether authentication information for accessing the restricted function is included in a workflow description in the request (Kashyap: par. 0013, an authentication and authorization descriptor may further indicate the preference order of the desired authentication methods) but does not explicitly disclose wherein the authentication-related information includes flag information for indicating whether authentication information for accessing the restricted function is included in a workflow description in the request,  the flag information being set to one of a first value indicating that the restricted function is required for the workflow and the authentication information is included in the workflow description and a second value indicating that the restricted function is required for the workflow and the authentication information is not included in the workflow description.
However, in an analogous art, Chen discloses the received authentication information including a plurality of flags (Chen: par. 0081, the received authentication information includes one or more of a flag 210, an encrypted ID code 220, and/or an authentication file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the method and system of Kashyap to include “the flag information being set to one of a first value indicating that the restricted function is required for the workflow and the authentication information is included in the workflow description and a second value indicating that the restricted function is required for the workflow and the authentication information is not included in the workflow description, wherein a first flag for a first value and a second flag for a second value. One would have been motivated to collect and maintain the positioning data that limits the access to the offered positioning data to authorized devices only. The positioning circuitry determines the location of the wireless device without the assistance of the set of positioning data (Chen: par. 0050).
Regarding claim 18, the combination of Kashyap and Chen teaches the method of claim 17.  The combination of Kashyap and Chen further discloses wherein the authentication-related information is included in an authorization descriptor of a workflow description (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Chen: 0081).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kammachi Sreedhar, Kashyap (“Kashyap,” WO 2020/144396, filed January 11, 2019) in view of Chen et al. (“Chen,” US 2016/0173470, published Jun. 16, 2016), further in view of Abramov et al. (“Abramov,” US 2017/0164062, published Jun. 8, 2017).
Regarding claim 19, claim 9 is directed to a network-based media processing (NBMP) source entity in an NBMP system, the NBMP source entity associated with the method claimed in claim 17 taught by the combination Kashyap and Chen except a transceiver and at least one processor.
However, in an analogous art, Abramov discloses a transceiver (Abramov: pars.  0030, 0038, transceiver); and at least one processor configured to control the transceiver (Abramov:  pars. 0025, 0035, processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Abramov with the method and system of Kashyap and Chen to include wherein a transceiver; and at least one processor configured to control the transceiver. One would have been motivated to provide the feedback to the media providers dynamically during the recording event, such that the media providers can make adjustments and can attempt to improve their ranking, in order that their media input item is included as a candidate for the generating a media output item (Abramov: abstract, pars. 0087).
Regarding claim 20, the combination of Kashyap, Chen, and Abramov teaches the NBMP source entity of claim 19.  The combination of Kashyap, Chen, and Abramov further discloses wherein the authentication-related information is included in an authorization descriptor of the workflow description (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Chen: 0081).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

July 29th, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439